              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ANTUAN VALENTINO LITTLE,

                      Petitioner,
                                                      Case No. 16-CV-805-JPS
 v.

 WARDEN BRIAN FOSTER,
                                                                   ORDER
                      Respondent.


       On November 15, 2017, the Court denied Petitioner’s petition for a

writ of habeas corpus and dismissed this action. (Docket #40 and #41).

Petitioner appealed and filed a request for a certificate of appealability on

January 11, 2018. (Docket #44 and #45). The Court of Appeals has yet to rule

on Petitioner’s request. On October 18, 2018, Respondent filed a motion to

authorize Petitioner’s transfer from a maximum security institution to a

medium security one. (Docket #51). Under Federal Rule of Appellate

Procedure 23(a), since this Court has denied Petitioner’s petition,

Respondent must seek this Court’s authorization to transfer him. Fed. R.

App. P. 23(a). In light of the parties’ agreement to the transfer, (Docket #51

at 2), the Court will grant the request. Petitioner’s new institution will be

Redgranite Correctional Institution, and its warden is Michael Meisner. He

will be substituted as the Respondent in this case.

       Accordingly,

       IT IS ORDERED that Respondent’s motion to authorize transfer

(Docket #51) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Warden Michael Meisner shall be

substituted as the Respondent in this case.
Dated at Milwaukee, Wisconsin, this 24th day of October, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
